Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 4/30/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 2, 5-9, 11-15 and 17-20 are pending.  This Action is Non-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/21 has been entered.
Claims Analysis
	At least claim 1 recites “the carbonaceous coating film is substances obtained by baking ethylene tar pitch or reformed ethylene tar pitch”, which is a product by process limitation.  Product-by-process limitations, in the absence of unexpected results, are not given patentable weight.  See MPEP 2113.
	Claims 9 and 20 recite “which is electrochemically degraded or reacted into highly resistant carbon in an overcharged state”, which is a use limitation that has not been given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-9, 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, at least claim 1 recites the broad recitation “at least one of the carbonaceous coating film or the conductive auxiliary agent is soft carbon”, and the claim also recites “the conductive auxiliary agent is soft carbon” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites “the carbonaceous coating film and the conductive auxiliary agent are graphitizable carbon”, which is improper.  Claim 1 was amended to replace 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Zaghib et al., US 2015/0162610 A1.
Zaghib teaches a lithium-ion secondary battery including positive and negative electrodes, a separator element, an electrical conductor element and a binder, wherein the positive electrode includes a lithium-containing metal phosphate compound coated with a carbon material having at least one phase selected from a graphene phase and an amorphous phase, and further includes carbon black and a fibrous carbon material and wherein the negative-electrode material includes a graphite carbon material having at least one carbon phase selected from a graphene phase and an amorphous phase, 4 having an olivine-type structure. The most preferred negative electrode includes artificial graphite or graphitizable powder (abstract).  See [0022]; [0024]; and [0046].  Preferably, in the positive electrode, the ratio of a total content of the carbon black and the fibrous carbon material to a total content of the coated lithium-containing metal phosphate compound will not be less than about 2 mass %, preferably about 2 to 10 mass % [0028].
Preferably, in the lithium-ion secondary battery of the present invention, electronic conduction occurs between a surface the graphene phase or the amorphous phase, a surface of the carbon black and a surface of the fibrous carbon material, due to compositeness resulting from bonds between carbon atoms [0030].  The graphene phase includes one layer of a plain six-membered ring structure of sp.sup.2-connected carbon atoms. The amorphous layer includes a three-dimensional six-membered ring structure. "That electronic conduction is performed owing to compositeness caused by bond between carbon atoms" means that electronic conduction is made owing to the bond between the carbon atoms caused by turbulence of the graphene phase and/or the amorphous phase [0047].  See also [0056], [0058] and [0083].  The nonaqueous electrolyte includes a lithium salt and a nonaqueous solvent [0080-0082].
Thus the claims are anticipated.  The claims are alternatively unpatentable.  Zaghib does not explicitly teach the carbon material coating having at least one phase selected from a graphene phase and an amorphous phase coating the lithium-containing metal phosphate compound is obtained by baking ethylene tar pitch or 
*
Claims 1, 2, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., US 2013/0266843 as evidenced by admitted prior art of page 3 of the present specification.
	Hara teaches a positive electrode for a non-aqueous electrolyte secondary battery in which the charge/discharge rate of a secondary battery is increased by increasing the discharge/discharge rate of the positive electrode as a result of increasing the rate of incorporation and release of lithium ions in olivine-type phosphorous complex compound particles, a non-aqueous electrolyte secondary battery provided with this positive electrode for a non-aqueous electrolyte secondary battery, and a battery module provided with this non-aqueous electrolyte secondary battery. The positive electrode containing olivine-type lithium complex compound particles having a carbonaceous film formed on the surface thereof as a positive electrode active material, in which the coverage factor of the carbonaceous film relative to the surface area of the olivine-type lithium complex compound particles is preferably 95% or more (abstract).  
	The aforementioned positive electrode has a positive electrode active material layer containing 4 parts by weight to 6 parts by weight of a conductive material and 4 parts by weight to 8 parts by weight of a binder based on 100 parts by weight of the positive electrode active material, and the carbon coverage area ratio of the carbon-
	Since the carbonaceous film formed on the surface of the olivine-type lithium complex compound particles is formed by baking a carbon precursor such as pitch at 1000°C or lower in an inert atmosphere, it is composed of amorphous carbon [0047].  One or more types of carbon materials selected from acetylene black, furnace black and carbon black can be used for the conductive material used in the positive electrode active material layer [0095].
	Hara does not explicitly teach the carbonaceous film or the conductive material of the positive electrode is graphitizable carbon.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because heat treated pitches are generally categorized as graphitizable carbon.  See admitted prior art on page 3 of the present specification. Hara teaches the carbonaceous film is formed by baking a carbon precursor such as pitch [0047]. Carbon black has a material density of 2.1 g/cm3.
	Figure 1 depicts a secondary battery 1 comprising a sealed structure in which a lid member 3 is joined to an upper opening of a bottomed, cylindrical case 2 made of stainless steel and the like, a power generating element 4 employing a stacked structure, a positive electrode connection terminal 5, a negative electrode connection terminal 6 and a non-aqueous electrolyte 7 are housed in this case 2 [0037].  The 
**
Claims 1, 2, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaghib et al., US 2015/0162610 A1.
	See discussion of Zaghib above regarding the teachings of at least claim 1.  Zaghib does explicitly teach the carbon materials are substances obtained by baking pitch type materials.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because product by process limitations, in the absence of unexpected results, are not given patentable weight.  The process limitation of pending claim 3 has not been given patentable weight.  
Carbon black has a material density of 2.1 g/cm3.  See MPEP 2113
Claims 9 and 20 recite “which is electrochemically degraded or reacted into highly resistant carbon in an overcharged state”, which is a use limitation that has not been given patentable weight.
Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive.  
Applicant argues Loeffler “appeared to be ignored by the Examiner”.  However, Applicant does not explain or cite any section of Loeffler that teaches carbon black is necessarily a hard carbon, as asserted by Application.  Figure 1 of Loeffler merely teaches non-graphitizable carbon as hard carbon and graphitizable carbon as soft 
Applicant asserts Zaghib discloses that its positive electrode material includes a significant amount of carbon black, which is of course classified as non-graphitizable or hard carbon.  Examiner disagrees.  Applicant does not properly support the assertion.  Applicant has not provided sufficient evidence that carbon black is “of course classified as non-graphitizable or hard carbon”.  Examiner cites Lu et al. (US2014/0178761 A1) that teaches carbon black is a type of soft carbon (graphitizable carbon) [0019]. Similarly, Applicant’s argument that the conductive materials of Hara are each classified as non-graphitizable or hard carbon is not found persuasive. 
Applicant argues Zaghib does not teaches 90 wt% or more of the total amount of the carbonaceous coating film and the conductive auxiliary agent included in the positive electrode active material is soft carbon.  Examiner disagrees.  Applicant’s arguments regarding the mass% of active material are not found persuasive.  Zaghib teaches the coating film may be amorphous carbon.  Carbon black is a type of soft carbon (as described by Lu et al).  Thus, 90 wt% or more of the total amount of the carbonaceous coating film and the conductive auxiliary agent (carbon black) included in the positive electrode active material is soft carbon.  Similarly, Applicant’s argument that Zaghib does not teaches 90 wt% or more of the total amount of the carbonaceous coating film and the conductive auxiliary agent included in the positive electrode active material is soft carbon is not found persuasive. 
Applicant again asserts Loeffler clearly shows carbon black was properly classified as hard carbon.  Examiner disagrees and requests Applicant identify the 
Applicant asserts unexpected results for the claimed invention.  However, evidence of unexpected results must distinguish the claimed invention over the prior art of record.  The comparative examples found in the present specification are not representative of the prior art of record (Zaghib and/or Hara).  Hara teaches the carbon precursor is pitch.  Hara does not teach the carbon precursor is pyrene or sucrose.  Thus the experimental results in the present specification are not commensurate in scope with the Hara reference.  
Applicant previous argued the claimed feature “the carbonaceous coating film is substances obtained by baking ethylene tar pitch or reformed ethylene tar pitch” is not taught or remotely described by Zaghib.  However, the cited claim limitation is a product-by-process limitation that has not been given patentable weight in the absence of unexpected results.  See MPEP 2113.  Applicant asserts Zaghib further indicates that the graphene and/or amorphous phase can include carbon black or a fibrous carbon material.  This is not an accurate description of the Zaghib reference.  The carbon black or fibrous carbon is not part of the carbon coating material of Zaghib.  Zaghib teaches the positive electrode includes a lithium-containing metal phosphate compound coated with a carbon material having at least one phase selected from a graphene phase and an amorphous phase, and further includes carbon black and a fibrous carbon material.  This is further shown by the teaching of Zaghib “in the positive electrode, the ratio of a 
Applicant previously argued the claimed feature “the carbonaceous coating film is substances obtained by baking ethylene tar pitch or reformed ethylene tar pitch” is not taught or remotely described by Hara.  However, the cited claim limitation is a product-by-process limitation that has not been given patentable weight in the absence of unexpected results.  See MPEP 2113.  Furthermore, since the carbonaceous film formed on the surface of the olivine-type lithium complex compound particles of Hara is formed by baking a carbon precursor such as pitch at 1000°C or lower in an inert atmosphere, it is composed of amorphous carbon [0047].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRACY M DOVE/Primary Examiner, Art Unit 1727